DETAILED ACTION
Notice of Pre-AIA  or AIA  Status  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 7-15, 17, 18 and 20 of US Application No. 16/104,301 are currently pending and have been examined. Applicant amended claims 1 and 15 and canceled claims 6 and 19. Applicant previously canceled claims 2 and 16.

Response to Arguments
The previous rejection of claims 1, 3-5 and 7-14 under 35 U.S.C. 112(a) are maintained. Applicant argues 1) that the existence of the memory and processor would have been known to one of ordinary skill in the art and 2) the existence of the memory and processor is supported by the prior art in the background of the specification. However, the disclosure never mentions “a processor” and “memory”, much less a processor and memory executable to perform the steps of “repeatedly determine...”, “simulate a virtual…” and the amended “wherein” clause. It may be true that processors and memory in general are well known to a person of ordinary skill in the art. However, the claims are directed to a specialized processor and memory configured to perform the instructions. Applicant asserts that processors and memory are well known as evidenced by a printed document. However, it does not appear that the prior art recited in the background includes all the features that the processor and memory is executable to perform. Therefore, there is no suggestion to a person or ordinary skill in the art that a person of ordinary skill in the art would use a processor and memory to perform the particularly recited functions.

 The previous rejections of claims 1, 3-5, 7-15, 17, 18 and 20 under 35 USC §102 and 103 are withdrawn in consideration of the claim amendments. Applicant independent claims 1 and 15 to incorporate most of the limitations of claims 6 and 19. Examiner notes, however, that in incorporating limitations from claims 6 and 19, the scope of the limitations was changed significantly by changing “and” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended independent claim 1 to recite “a processor” and “a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor to cause the assistance system to”. These limitations are not disclosed in the specification. Applicant argues that a processor is inherent to the instant disclosure since processors are understood to be necessary to read out data from the memory. Claims 3-5 and 7-14 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-5, 7, 9, 10, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 2015/0375740 A1, “Okamura”) in view of Stefan (US 2015/0329110 A1).

	Regarding claims 1 and 15, Okamura discloses a parking support device and teaches:
a processor (automatic parking ECU 10 – see at least Fig. 1);
a memory in communication with the processor, the memory storing a plurality of instructions executable by the processor (application program stored in ROM of ECU 10 – see at least ¶ [0026]) to cause the assistance system to  configured to:
repeatedly determine position information with respect to a relative position of the motor vehicle in relation to the predefined target position during the positioning (host vehicle position acquisition unit 15 acquires the current position of the host vehicle V – see at least ¶ [0029]; at S14, determination unit 18 determines whether or not it is possible to stop in a target parking position P0 at a set deceleration – see at least ¶ [0061]; whether or not it is possible to stop is determined , 
simulate a virtual ground contour as an obstruction acting on one or more wheels of a vehicle axle of the motor vehicle during the positioning (target parking position determination unit 11 determines the target parking position – see at least ¶ [0027]; i.e., the target parking position simulates a parking curb where the vehicle does not proceed past the parking curb; once in position t2, the vehicle is stopped regardless of driver-requested acceleration - see abstract; overriding the driver's acceleration pedal input and stopping the vehicle at position t2 simulates an obstruction, such as a parking curb, which prevents further longitudinal movement of the vehicle), and 
influence manual longitudinal control of the motor vehicle by an influence counteracting the longitudinal movement of the motor vehicle during the positioning of the motor vehicle by counteracting the longitudinal movement of the motor vehicle at least for certain relative positions, as a function of the position information and the virtual ground contour, such that the motor vehicle stops at the predefined target position (if S14 = ‘YES’, braking force is output to decelerate the vehicle at a set deceleration and stops the vehicle at S16 – see at least Fig. 6 and ¶ [0062]; i.e., if the vehicle has reached position T2, braking is applied to the vehicle; braking force = influence counteracting the longitudinal movement; braking is applied until the vehicle stops at the target parking position).

Okamura fails to teach but Stefan discloses a parking assistance system and teaches:
wherein in a case of ending movement of the motor vehicle in the travel direction of an engaged driving gear after the predefined target position is reached, cause rolling opposite to the travel direction of the engaged driving gear toward the predefined target position, and/or in a case of ending the movement of the motor vehicle in the travel direction of the engaged driving gear before the predefined target position is reached, cause rolling in the travel direction of the engaged driving gear toward the predefined target position (motor vehicle can come to a stop when a pause condition is detected during a parking maneuver and resume the parking maneuver once the pause condition is no longer fulfilled – see at least ¶ [0004]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parking support device of Okamura to provide for rolling toward the predefined target position, as taught by Stefan, to complete the parking maneuver after the vehicle has stopped because a pause condition is detected (Stefan at ¶ [0004]).

Regarding claim 3, Okamura further teaches: 
wherein the virtual ground contour corresponds to:
a virtual barrier arranged essentially transversely to the longitudinal movement of the motor vehicle for the one or more wheels (overriding the driver’s acceleration pedal input and stopping the vehicle simulates an obstruction, such as a parking curb, which prevents further longitudinal movement of the vehicle), or
a virtual trough located essentially transversely to the longitudinal movement of the motor vehicle for the one or more wheels,
which assists stopping at the predefined target position.

Regarding claims 4 and 17, Okamura further teaches:
wherein a characteristic of the influence on the manual longitudinal control of the simulated virtual ground contour is dependent on a present driving situation including at least one of a vehicle velocity and a travel direction (position T2 depends on the speed of the vehicle on speed pattern 52 – see at least Fig. 4; characteristic of the influence = T2).

Regarding claims 5 and 18, Okamura further teaches:
further comprising instructions to cause the assistance system to influence the manual longitudinal control such that, depending on the vehicle velocity, the motor vehicle is accelerated or decelerated before reaching the predefined target position (position T2 depends on the speed of the vehicle on speed pattern 52 – see at least Fig. 4; if the vehicle has reached position T2, braking is applied to the vehicle – see at least Fig. 6 and ¶ [0062]).

Regarding claim 7, Okamura further teaches:
further comprising instructions to cause the assistance system to influence the manual longitudinal control of the motor vehicle such that, in addition to a torque specified by the driver via the one or more operating elements for accelerating or decelerating the motor vehicle, a torque acting opposite to the travel direction of an engaged driving gear or a torque acting in the travel direction of the engaged driving gear, which assists the driver when positioning, is generated as a function of the position information (if S14 = ‘YES’, braking force is output to decelerate the vehicle at a set deceleration and stops the vehicle at S16 – see at least Fig. 6 and ¶ [0062]; i.e., if the vehicle has reached position T2, braking is applied to the vehicle; braking force = a torque acting opposite).

Regarding claims 9 and 20, Okamura further teaches:
further comprising instructions to cause the assistance system to:
as a function of respective position information, determine a specification for an additional torque which decelerates or accelerates the motor vehicle (if S14 = ‘YES’, braking force is output to decelerate the vehicle at a set deceleration and stops the vehicle at S16 – see at least Fig. 6 and ¶ [0062]), and
superimpose a torque determined as a function of an accelerator pedal position of an accelerator pedal and the specification for the additional torque [(at S11, parking support control unit 19 recognizes driver-requested acceleration – see at least Fig. 6 and ¶ [0060]; if S14 = ‘YES’, the recognized driver-requested acceleration is not applied and braking force is output to decelerate the vehicle – see at least Fig. 6 and ¶ [0062]; i.e., the final torque output at S16 = recognized driver-requested acceleration - recognized driver-requested acceleration + braking torque required to decelerate the vehicle at the set deceleration).

Regarding claim 10, Okamura further teaches:
further comprising instructions to cause the assistance system to:
repeatedly determine a distance measure to the predefined target position (parking support control unit repeatedly performs processes of Fig. 6 – see at least ¶ [0060]),
check whether the distance measure is less than or equal to a threshold value for the distance measure (at S14, determination unit 18 determines whether or not it is possible to stop in a target parking position P0 at a set deceleration – see at least ¶ [0061]; whether or not it is possible to stop is determined based on the position T2 where the deceleration slope intersects the vehicle traveling speed pattern 52 – see at least Fig. 4 and ¶ [0046]; i.e., where the vehicle is positioned relative to position T2 is also a determination of the position of the vehicle relative to the target parking position; i.e., determination of current position less than or equal to T3), and
activate an assistance when positioning of the distance measure is less than or equal to the threshold value (if S14 = ‘YES’, braking force is output to decelerate the vehicle at a set deceleration and stops the vehicle at S16 – see at least Fig. 6 .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Stefan, as applied to claim 7, and further in view of Oyobe et al. (US 8,169,340 B2, “Oyobe”).

Regarding claim 8, Okamura and Stefan fail to teach but Oyobe discloses a parking assist device and teaches:
the motor vehicle comprises an electrical machine acting on the longitudinal movement of the motor vehicle (MG2 may operate as an electric motor that drives the wheels of the vehicle and may also provide regenerative braking – see at least Fig. 1 and c. 3, l. 59 to c. 4, l. 10), and
the additional torque is generated via the electrical machine (motor generator 174 may provide regenerative braking – see at least Fig. 1 and c. 3, l. 59 to c. 4, l. 10).

In summary, Okamura provides a parking support device that guides and stops a vehicle at a target parking position.  The parking support device automatically applies braking to stop the vehicle at the target parking position. Braking is performed by an actuator at each wheel.  Okamura does not disclose an electrical machine or applying additional torque, i.e., braking torque, via the electrical machine.  However, Oyobe also provides a parking assist device that guides and stops a vehicle at a target parking position.  The vehicle is a hybrid vehicle having an electrical machine to provide drive torque and regenerative braking, i.e., braking torque.  The parking assist device of Ichikawa calculates a path to a target parking position and controls the vehicle along the path until the vehicle arrives at the target parking position.  Upon arrival at the target parking position the device stops the vehicle. Braking may be via regenerative braking.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have provided the combined parking support device of Okamura .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Stefan, as applied to claim 1 above, and further in view of Fischer et al. (US 2007/0051547 A1, “Fischer”).

Regarding claim 11, Okamura further teaches: 
determine a setpoint trajectory to reach the target position (route generation unit 16 generates a traveling route L based on the target parking position – see at least Fig. 1 and ¶ [0032]),

Okamura and Stefan fails to teach but Fischer discloses a method for assisting the driver during driving maneuvers and teaches: 
instructions to cause the assistance system to:
determine a setpoint trajectory to reach the target position (evaluation unit determines the reference trajectory 16 to move the vehicle from its starting position 15 into a target or parked position 17 – see at least ¶ [0034]),
determine a measure for a deviation from the setpoint trajectory repeatedly during the driving toward the predefined target position (if a steering angle deviation LW lies within a steering angle correction range K, driver-independent correction of the steering angle by servomotor 41 takes place – see at least ¶ [0049]; steering angle deviation is the difference between the actual steering angle set by the driver and the setpoint steering angle – see at least ¶ [0006]), and
influence manual transverse control of the motor vehicle by way of an additional steering torque as a function of the measure of the deviation (if a ,
wherein during the positioning of the motor vehicle, transverse movement of the motor vehicle is manually controllable via a steering wheel actuatable by the driver (if driver requests automatic assistance, steering wheel angles which would move the vehicle along a current reference trajectory 16 is set and indicated to driver – see at least ¶ [0038]; driver controls the steering – see at least ¶ [0040]-[0041]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined parking support device of Okamura and Stefan to influence manual transverse control, as taught by Fischer, to allow the driver to control steering yet make it easier for the driver to set the steering wheel position needed to maintain a target trajectory by automatically correcting the steering angle (Fischer at ¶ [0007]).

Regarding claim 12, Fischer further teaches:
further comprising instructions to cause the assistance system to simulate ruts guided along the setpoint trajectory by way of the influencing of the manual transverse control (automatically steering to keep the vehicle on a particular trajectory simulates ruts).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined parking support device of Okamura and Stefan to influence manual transverse control, as taught by Fischer, to allow the driver to control steering yet make it easier for the driver to set the steering wheel position needed to maintain a target trajectory by automatically correcting the steering angle (Fischer at ¶ [0007]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Stefan, as applied to claim 1, and further in view of Martin (US 2012/0095617 A1).

Regarding claim 13, Okamura and Stefan fail to teach but Martin discloses a vehicle guidance system and teaches:
wherein the motor vehicle is wirelessly, inductively chargeable with energy from outside the motor vehicle (vehicle 22 is configured for inductive charging – see at least ¶ [0022], and the predefined target position corresponds to a predefined charging position (a park-assist feature of the vehicle may be provided in the vehicle such that other vehicle systems can align the charging port 34 to the charging pad 32 – see at least ¶ [0023]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have provided the combined parking support device of Okamura and Stefan in other types of vehicles, such as the hybrid vehicle configured for inductive charging as taught by Martin, to provide the predictable result of guiding the vehicle to, and stopping at, a target parking position (Okamura at abstract; Martin at ¶ [0023]) to facilitate battery charging (Martin at ¶ [0001]).

Regarding claim 14, Martin further teaches:
wherein a primary coil is provided on the ground and a secondary coil is provided on an underbody of the motor vehicle for inductive charging and the primary and secondary coils are aligned one over another in the charging position (primary coil 78 and secondary coil 80 are electromagnetically coupled by aligning the charging port 34 with the charging pad 32 – see at least Fig. 2 and ¶ [0032]; charging pad 32 may be on the ground and charging port 34 is on the underside of the vehicle – see at least Fig. 1).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/AARON L TROOST/Primary Examiner, Art Unit 3668